Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 10/16/2020 and 06/20/219, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, and 13-14 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Health Monitoring and Prognostic of Li-ion Battery, University of Cincinnati, Dept. of Mechanic Engineering of the College of Engineering and Applied Science) in view of Shin et al. ("A 
Claim 1, 13, and 14, Zhang et al. teaches a method for characterizing an electrochemical device in operation for a future functioning prognosis of the device (Abstract;  “optimize the Li-ion battery maintenance schedules, breakthroughs in prognostic and health monitoring of Li-ion battery with emphasis on fault detection and correction, remaining-useful-life prediction and assist maintenance scheduling must be achieved” ), comprising:
storing in memory, for a given device type (p.54 teaches “training data is stored”; p.59 teaches “memory-based regression model”; p. 76 teaches “computers”), 
obtain an item of information relating to a current operation point of the device, recover in the memory, at least one variation model corresponding to the current operation point of the device (p.69 teaches “instant local dynamics”), 
receive from the device, at least one measurement of a current value of the functioning parameter (p. 66 “instant local dynamics”; p.74 teaches “collected data” which implies that there is a reception of data), 
from there estimate a functioning prognosis of the device (p.45, 3.3 “An Adaptive Regression Based Approach for Health Monitoring and Prognosis of Li-ion Battery).
Zhang is silent as to:
a plurality of variation models over time of at least one functioning parameter of the device, according to the respective operation points of the device , and 
compare said measurement to the variation model recovered from the memory, to temporarily locate the functioning of the device, and, 


compare said measurement to the variation model recovered from the memory, to temporarily locate the functioning of the device (p. 95-96), and, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Zhang teaches that a batteries may be tested to determine remaining life.  Shin teaches that models may be applied to determine remaining battery life.  One would be motivated to make this combination to ensure proper battery health management.

As to Claim 2, Zhang teaches wherein the functioning parameter is a voltage at terminals of the device (p. 8 teaches “errors in terminal measurements”; p. 74-75 “Battery terminal voltage”).

As to Claim 3, Zhang is silent as to wherein the variation models stored in the memory comprise models for decreasing voltage at terminals of the device according to time, according to different given operation points.
Shin teaches variation models stored in the memory comprise models for decreasing voltage at terminals of the device according to time, according to different given operation points (p. 95-96).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Zhang teaches that a batteries may be tested to determine remaining life.  Shin teaches that models may be applied to determine 

Claim 4, Zhang is silent as the functioning prognosis is estimated according to a plurality of models stored in memory and weighted by respective weights defined according to the current operation point.
Shin teaches is estimated according to a plurality of models stored in memory and weighted by respective weights defined according to the current operation point (p. 95-96).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Zhang teaches that a batteries may be tested to determine remaining life.  Shin teaches that models may be applied to determine remaining battery life.  One would be motivated to make this combination to ensure proper battery health management.

As to Claim 9, Zhang teaches wherein a remaining lifespan of the device is estimated, at least according to a current functioning point (p. 6 “RUL”; p. 59 “remaining-useful-life (RUL)”)

As to Claim 10, Zhang teaches wherein the remaining lifespan of the device is furthermore estimated from a current degradation speed of the device, determined by learning behavior of the device (p. 22, 30, and 82 “degradation rate”).

As to Claim 11, Zhang is silent a standard deviation is furthermore evaluated over time of said current value measurement of the functioning parameter, said standard deviation quantifying 
Shin teaches a standard deviation is furthermore evaluated over time of said current value measurement of the functioning parameter, said standard deviation quantifying a degree of functioning stress of the device, considered for an estimation of a remaining lifespan of the device (p. 95-97).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Zhang teaches that a batteries may be tested to determine remaining life.  Shin teaches that models may be applied to determine remaining battery life.  One would be motivated to make this combination to ensure proper battery health management.


Allowable Subject Matter
Claims 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein said current operation point of the device is defined according to: at least one input variable, corresponding to a functioning parameter imposed on the electrochemical device, and at least one output variable, corresponding to a parameter that delivers the electrochemical device delivers, relative to the functioning thereof.” As set forth in claims 5-8 in combination with the remaining dependent claims.

The prior art does not teach or suggest “wherein it is implemented respectively for a plurality of successive operation points, in that and information respectively relative to said successive operation points of the device is obtained and stored successively in memory, and in that the estimation of the functioning prognosis of the device is made based on the current operation point and said successive operation points” as set forth in claims 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/ROY Y YI/            Primary Examiner, Art Unit 2852